Case 2:20-cr-20382-PDB-RSW ECF No. 25-1, PageID.251 Filed 05/03/21 Page 1 of 1




                             TABLE OF EXHIBITS

                 Exhibit Number   Description

                       1          Terrence Boess letter

                       2          William Boutboul letter

                       3          Jim Bradley letter

                       4          David W. Chapman letter

                       5          Troy A. Clarke letter

                       6          David A. Curson letter

                       7          Danny Glover letter

                       8          Sandra McKay-Sanchez letter

                       9          Bruce Raynor letter

                       10         Rosemarie Salinas letter

                       11         Donna Williams letter

                       12         Matthew P. Williams letter

                       13         Ryan Williams letter
